                                          Case 3:20-cv-04859-JCS Document 3-1 Filed 07/22/20 Page 1 of 3




                                   1                               UNITED STATES DISTRICT COURT
                                                                 NORTHERN DISTRICT OF CALIFORNIA
                                   2
                                             CIVIL STANDING ORDERS FOR MAGISTRATE JUDGE JOSEPH C. SPERO
                                   3
                                                                             (Revised June 8, 2020)
                                   4
                                              The parties shall follow the General Orders of the Court for the Northern District of
                                   5   California, the Local Rules, and the Federal Rules of Civil Procedure, except as expressly
                                       modified herein. Failure to comply with any of the rules and orders may be deemed sufficient
                                   6   grounds for monetary sanctions, dismissal, entry of default judgment, or other appropriate
                                   7   sanctions.

                                   8        A.    SCHEDULING HEARINGS AND CONFERENCES

                                   9       1. Civil Law and Motion is heard on Fridays at 9:30 a.m., except that when Judge Spero is on
                                       criminal duty, Civil Law and Motion is heard on Fridays at 2:00 p.m. Counsel should notice civil
                                  10   motions for hearing in accordance with the Civil Local Rules and need not reserve a hearing date
                                       in advance for civil motions. However, noticed dates may be reset as the Court’s calendar requires.
                                  11
                                          2. Criminal Law and Motion is heard on Fridays at 10:30 a.m.
                                  12
Northern District of California
 United States District Court




                                           3. Case Management Conferences and Pretrial Conference are heard on Fridays at 2:00 p.m.
                                  13
                                       Case Management Conferences are not recorded unless at least one party in the case is appearing
                                  14   pro se or counsel makes a specific request at the commencement of the Case Management
                                       Conference that it be recorded.
                                  15
                                           4. Requests to appear telephonically at a case management conference or hearing must be
                                  16   filed and served one week before the conference in accordance with Civil L.R. 16-10(a).
                                  17      5. Parties should address all questions regarding scheduling to Judge Spero’s courtroom
                                       deputy, Karen Hom, at (415) 522-2035.
                                  18
                                            B.    CONSENT
                                  19

                                  20       6. In cases that are randomly assigned to Judge Spero for all purposes, a Consent or
                                       Declination to Magistrate Judge Jurisdiction form will be mailed to all parties. The parties are
                                  21   requested, within two weeks from receipt of the form, to complete and file the form indicating
                                       their consent or request for reassignment to a District Judge.
                                  22
                                            C.    CHAMBERS COPIES
                                  23
                                           7. Pursuant to General Order 72-3, no paper courtesy copies will be accepted by the
                                  24   undersigned pending further order of the Court. Instead, courtesy copies should be emailed to
                                  25   jcspo@cand.uscourts.gov. In addition, any proposed stipulation or proposed order in a case
                                       subject to electronic filing shall be sent by email to jcspo@cand.uscourts.gov. This address is to be
                                  26   used only for proposed orders and courtesy copies unless otherwise directed by the Court.

                                  27        D.    SETTLEMENT CONFERENCE STATEMENTS

                                  28       8. Settlement Conference Statements must be LODGED with Chambers (NOT electronically
                                       filed). To lodge Settlement Conference Statements, parties should submitting them in .pdf format
                                          Case 3:20-cv-04859-JCS Document 3-1 Filed 07/22/20 Page 2 of 3




                                   1   via email to JCSsettlement@cand.uscourts.gov. Pending further order of the Court, hard copies
                                       should not be lodged with Chambers.
                                   2
                                            E.    DISCOVERY DISPUTES
                                   3
                                            9. In lieu of filing formal discovery motions, lead trial counsel for the parties involved in the
                                   4   discovery dispute shall meet and confer by video conference regarding the subject matter of the
                                   5   dispute(s) in an effort to resolve these matters. After attempting other means to confer on the issue
                                       (i.e. letter, phone call, e-mail) any party may demand such a meeting on five business days’ notice.
                                   6   Within five business days of the lead trial counsels’ meet-and-confer session, the parties shall
                                       provide a detailed Joint Letter to the Court, not to exceed five pages without leave of Court. This
                                   7   Joint Letter shall include a description of every issue in dispute and, with respect to each such
                                       issue, a detailed summary of each party’s final substantive position and their final proposed
                                   8   compromise on each issue. Upon receipt of the Joint Letter the Court will determine what future
                                   9   proceedings are necessary.

                                  10       10. As soon as a party has notice of this order, the party shall take such affirmative steps as
                                       are necessary to preserve evidence related to the issues presented by the action, including, without
                                  11   limitation, interdiction of any document destruction programs and any ongoing erasures of emails,
                                       voice mails, and other electronically recorded material to the extent necessary to preserve
                                  12   information relevant to the issues presented by this action.
Northern District of California
 United States District Court




                                  13       11. In responding to requests for documents and materials under Fed. R. Civ. P. 34, all parties
                                  14   shall affirmatively state in a written response served on all other parties the full extent to which
                                       they will produce materials and shall, promptly after the production, confirm in writing that they
                                  15   have produced all such materials so described that are locatable after a diligent search of all
                                       locations at which such materials might plausibly exist. It shall not be sufficient to object and/or to
                                  16   state that “responsive” materials will be or have been produced.
                                  17       12. In searching for responsive materials in connection with Fed. R. Civ. P. 34 requests or for
                                  18   materials required to be disclosed under Fed. R. Civ. P. 26(a)(1), parties must search computerized
                                       files, emails, voice mails, work files, desk files, calendars and diaries, and any other locations and
                                  19   sources if materials of the type to be produced might plausibly be expected to be found there.

                                  20      13. To the maximum extent feasible, all party files and record should be retained and
                                       produced in their original form and sequence, including file folders, and the originals should
                                  21   remain available for inspection by any counsel on reasonable notice.
                                  22      14. Except for good cause, no item will be received in evidence if the proponent failed to
                                  23   produce it in the face of a reasonable and proper discovery request covering the item, regardless of
                                       whether a motion to overrule any objection thereto was made.
                                  24
                                           15. Privilege logs shall be promptly provided and must be sufficiently detailed and
                                  25   informative to justify the privilege. See Fed. R. Civ. P. 26(b)(5). No generalized claims of
                                       privilege or work product protection shall be permitted. With respect to each communication for
                                  26   which a claim of privilege or work product is made, the asserting party must at the time of its
                                       assertion identify: (a) all persons making and receiving the privileged or protected communication.
                                  27
                                       (b) the steps taken to ensure the confidentiality of the communication, including affirmation that
                                  28   no unauthorized persons have received the communication, (c) the date of the communication, and

                                                                                          2
                                          Case 3:20-cv-04859-JCS Document 3-1 Filed 07/22/20 Page 3 of 3




                                   1   (d) the subject matter of the communication. Failure to furnish this information at the time of the
                                       assertion will be deemed a waiver of the privilege or protection.
                                   2
                                            F.    DEPOSITIONS
                                   3
                                           16. Absent extraordinary circumstances, counsel shall consult in advance with opposing
                                   4   counsel and unrepresented proposed deponents to schedule depositions at mutually convenient
                                   5   times and places. Where an agreement cannot be reached as to any party deponent or a deponent
                                       represented by counsel of record, the following procedure may be invoked by the party seeking
                                   6   any such deposition. The party seeking such a deposition may notice it at least thirty days in
                                       advance. If the noticed date and place is unacceptable to the deponent or the deponent’s counsel,
                                   7   then within ten days of receipt of the notice, the deponent or counsel form the deponent must reply
                                       and counter-propose in writing an alternative date and place falling within thirty days of the date
                                   8   noticed by the party seeking the deposition.
                                   9
                                           17. Counsel and parties shall comply with Fed. R. Civ. P. 30(d)(1). Deposition objections
                                  10   must be as to privilege or form only. Speaking objections are prohibited. When a privilege is
                                       claimed, the witness should nevertheless answer questions relevant to the existence, extent, or
                                  11   waiver of the privilege, such as the date of a communication, who made the statement, to whom
                                       and in whose presence the statement was made, other persons to whom the contents of the
                                  12   statement have been disclosed, and the general subject matter of the statement, unless such
Northern District of California
 United States District Court




                                       information is itself privileged. Private conferences between deponents and attorneys in the course
                                  13
                                       of interrogation, including a line of related questions, are improper and prohibited except for the
                                  14   sole purpose of determining whether a privilege should be asserted.

                                  15        G.    PRONOUNS

                                  16       18. Attorneys or parties appearing before Judge Spero may notify the Court of their pronoun
                                       preferences.
                                  17
                                            H.    SOCIAL SECURITY APPEALS
                                  18
                                          19. Where a plaintiff seeks review of a decision by the Commissioner of Social Security
                                  19   denying plaintiff Social Security payments, the Court uses only the initials of the plaintiff in its
                                  20   Orders to protect the plaintiff’s privacy.

                                  21         I.   SANCTIONS

                                  22      20. Failure to comply with this Order of the Local Rules of this Court may result in sanctions.
                                       See Fed. R. Civ. P. 16(f), Civil L.R. 1-4.
                                  23

                                  24   Dated: June 8, 2020

                                  25                                                     ______________________________________
                                                                                         JOSEPH C. SPERO
                                  26                                                     Chief Magistrate Judge

                                  27

                                  28

                                                                                          3
